DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ryan Smith (Registration #63845) on 06/10/2022.
	The claims shall be amended as follows:
(Amended) A method for animating a facial performance of an avatar, the method comprising:
photogrammetrically scanning a subject head performing a collection of facial gestures to develop a facial gesture model of the subject head;
capturing a video of a face of the subject head delivering a facial performance;
generating a dynamic texture map combines the video of the face of the subject head delivering the facial performance with a static portion of the facial gesture model of the subject head;
applying the dynamic texture map to the facial gesture model;
generating an orifice mesh;
adding the orifice mesh to the facial gesture model of the subject head, the orifice mesh offset behind a position of an orifice portion that is absent from the facial gesture model of the subject head;
applying an orifice region of the dynamic texture map to the orifice mesh; and
animating the facial gesture model of the subject head to emulate the facial performance.
2. The method of claim 1, wherein generating the dynamic texture map comprises:
projecting the video of the face of the subject head delivering the facial performance onto the facial gesture model emulating the facial performance;
capturing a series of images of a face of the facial gesture model emulating the facial performance; and
stitching together the series of images of the face of the facial gesture model emulating the facial performance with imagery of a static portion of the facial gesture model of the subject head;
wherein the dynamic texture map comprises projection-mapped regions derived from images of the projection of the video onto the facial gesture model and UV-mapped regions derived from a photogrammetric scan of the subject head.
3. (Canceled).
4. The method of claim 3, wherein the orifice portion of the facial gesture model comprises an interior mouth portion of the facial gesture model that covers a mouth cavity of the avatar, the orifice mesh comprises a mouth mesh, the orifice region of the dynamic texture map comprises a mouth region of the dynamic texture map that corresponds to a mouth of the subject head.
5. The method of claim 4, wherein the method further comprises generating a mouth gesture model to animate the mouth mesh in synchronization with the facial gesture model.
6. The method of claim 3, wherein the orifice portion of the facial gesture model comprises an eye portion of the facial gesture model that covers an eye cavity of the avatar, the orifice mesh comprises an eye mesh, the orifice region of the dynamic texture map comprises an eye region of the dynamic texture map that corresponds to an eye of the subject head.
7. The method of claim 6, wherein the method further comprises:
removing glare from lighting used to capture the video of the face of the subject head delivering the facial performance; and
adding a specular map to the eye mesh to increase glossiness of the eye mesh relative to a remaining portion of the facial gesture model adjacent to the eye portion that was cut away.
8. The method of claim 3, wherein the orifice mesh and the orifice region of the dynamic texture map mapped onto the orifice mesh are larger than a region of the dynamic texture map that corresponds to the orifice portion that was cut away.
9. The method of claim 3, further comprising:
modifying a textural property of the orifice mesh to blend an edge of the orifice mesh with a remaining portion of the mesh of the facial gesture model adjacent to the orifice portion that was cut away.
10. (Amended) A non-transitory machine-readable storage medium comprising instructions that when executed cause a processor of a computing device to:
generate a dynamic texture map that combines a video of a face of a subject head delivering a facial performance with a static portion of a facial gesture model of the subject head, the facial gesture model generated by a photogrammetric scan of the subject head performing a collection of facial gestures;
apply the dynamic texture map to the facial gesture model;
generate an orifice mesh;
add the orifice mesh to the facial gesture model of the subject head, the orifice mesh offset behind a position of an orifice portion that is absent from the facial gesture model of the subject head;
apply an orifice region of the dynamic texture map to the orifice mesh; and
animate the facial gesture model of the subject head to emulate the facial performance of an avatar.
11. The non-transitory machine-readable storage medium of claim 10, wherein the instructions are further to cause the processor of the computing device to generate the dynamic texture map by:
projecting the video of the face of the subject head delivering the facial performance onto the facial gesture model emulating the facial performance;
capturing a series of images of a face of the facial gesture model emulating the facial performance; and
stitching together the series of images of the face of the facial gesture model emulating the facial performance with imagery of a static portion of the facial gesture model of the subject head;
wherein the dynamic texture map comprises projection-mapped regions derived from images of the projection of the video onto the facial gesture model and UV-mapped regions derived from the photogrammetric scan.
12. (Canceled).
13. The non-transitory machine-readable storage medium of claim 1
14. The non-transitory machine-readable storage medium of claim 1
reduce glare from lighting used to capture the video of the face of the subject head delivering the facial performance; and
add a specular map to the eye mesh to increase glossiness of the eye mesh relative to a remaining portion of the facial gesture model adjacent to the eye portion that was cut away.
15. The non-transitory machine-readable storage medium of claim 1
16. The non-transitory machine-readable storage medium of claim 1
modify a textural property of the orifice mesh to blend an edge of the orifice mesh with a remaining portion of the mesh of the facial gesture model adjacent to the orifice portion that was cut away.
17. (Amended) A system for animating a facial performance of an avatar, the system comprising:
a memory to store:
a facial gesture model of a subject head derived from a photogrammetric scan of the subject head; and
a video of a face of the subject head delivering a facial performance; and
a processor to:
generate a dynamic texture map that combines the video of the face of the subject head delivering the facial performance with a static portion of the facial gesture model of the subject head;
apply the dynamic texture map to the facial gesture model; 
generate an orifice mesh;
add the orifice mesh to the facial gesture model of the subject head, the orifice mesh offset behind a position of an orifice portion that is absent from the facial gesture model of the subject head;
apply an orifice region of the dynamic texture map to the orifice mesh; and
animate the facial gesture model of the subject head to emulate the facial performance.
18. The system of claim 1
projecting the video of the face of the subject head delivering the facial performance onto the facial gesture model emulating the facial performance;
capturing a series of images of a face of the facial gesture model emulating the facial performance; and
stitching together the series of images of the face of the facial gesture model emulating the facial performance with imagery of a static portion of the facial gesture model of the subject head;
wherein the dynamic texture map comprises projection-mapped regions derived from images of the projection of the video onto the facial gesture model and UV-mapped regions derived from the photogrammetric scan.
19. (Canceled)
20. The system of claim 17, further comprising a head-mountable camera to capture the video of the subject head delivering the facial performance.

Allowable Subject Matter
Claims 1-2, 4-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Welch (US 20120038739) at least in [0061], teaches in step 204, a model of the source user's head may be created. In the case of a human source, a head model may be created by capturing visual imagery of the user's head from multiple angles and extrapolating a size and shape of the head… [0080], teaches projector 124 may include any suitable means for projecting the rendered image of human head 316 onto animatronic head 318. The rendered image may be based on animatronic head model 332 to ensure correct rendering of video imagery, such as facial features and expressions. The rendered image may be based on a 3D texture map 340, which adds 3D surface detail to the projected image… [0096] One real-time process that occurs is the computation of a dynamic texture map. For example, given a calibrated input camera, a tracked human, and a calibrated 3D model of the human's head, a texture map is computed for the model. This may be achieved through texture projection; the imagery of the camera is projected upon the surface of the head model as though the camera were a digital projector and the human head the projection surface. In the presently described embodiment, OpenGL vertex and pixel shaders are used, which allows viewing a live textured model of the human head in real time from any point of view.
Cohen (US 20040218827), at least in [0067], teaches cut regions of eyes, mouth for dynamic texture mapping: The eyes and mouth are then cut from rectangular regions at fixed position within the face rectangle using known ratios based on a generic head model to estimate their positions.
The combine references of Welch and Cohen does not recite all the limitations as in the independent claims 1, 10, 17 and its dependent claims. Neither Welch nor Cohen teaches or suggests: photogrammetrically scanning a subject head performing a collection of facial gestures to develop a facial gesture model of the subject head; capturing a video of a face of the subject head delivering a facial performance; generating a dynamic texture map combines the video of the face of the subject head delivering the facial performance with a static portion of the facial gesture model of the subject head; generating an orifice (opening of mouth or eyes - not including lips, eyelids) mesh; adding the orifice mesh to the facial gesture model of the subject head, the orifice mesh offset behind a position of an orifice portion that is absent from the facial gesture model of the subject head; applying an orifice region of the dynamic texture map to the orifice mesh… in viewing the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC N DOAN/             Examiner, Art Unit 2619